DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Status of Claims
2.	Claims 1-19 have been cancelled. Claims 20-38 have been submitted for examination and are pending.

Priority
3.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. § 119(a)-(d).  The certified copy has been placed of record in the file.


Information Disclosure Statement
4.	The information disclosure statement (IDS) was submitted on 08/25/2021. The submission is in compliance with the provisions of 37 CFR § 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
5.	Claims 20-38 are allowed.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance: The claims are drawn to method for generating in a computer apparatus a reshaping function for reshaping an input image in a first codewords representation to a reshaped image in a second codewords representation, the method comprising: accessing a first set of pre-computed reshaping functions, wherein a pre-computed reshaping function of the first set maps pixel codewords from the first codeword representation to the second codeword representation and each reshaping function is identified by a value of a parameter, wherein the value of the parameter corresponds to a device setting of a device for capturing or displaying the input image or the reshaped image; receiving an input image in the first codeword representation and a parameter identifying the reshaping function to be generated, wherein the first set of pre-computed reshaping functions does not comprise the reshaping function to be generated; identifying within the first set of pre-computed reshaping functions a first pre-computed reshaping function identified by a first parameter having a first value lower than a value of the received parameter and a second pre-computed reshaping function identified by a second parameter having a second value higher than the value of the received parameter, the value of the received parameter being different from any values of the parameters identifying the pre- computed reshaping functions of the first set; generating the reshaping function by interpolating the first pre-computed reshaping function and the second pre-computed reshaping function based on an interpolation factor computed using the received parameter, the first parameter, and the second parameter; applying the generated reshaping function to the input image to generate the reshaped image in the second combination of above limitations as presented distinguish the independent claims over the prior art(s), rendering it for allowance. No strong motivation is found to combine the prior arts of the record to teach the combination of said limitations.
	Most Pertinent Prior Art(s):
Husak et al. (WO 2017/165494A2)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON S MUNG whose telephone number is (571)270-7557 and whose direct fax number is (571) 270-8557.  The examiner can normally be reached on Mon-Fri, 9am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/ON S MUNG/Primary Examiner, Art Unit 2486